Name: 2001/369/EC: Council Decision of 7 May 2001 appointing two United Kingdom members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2001-05-12

 Avis juridique important|32001D03692001/369/EC: Council Decision of 7 May 2001 appointing two United Kingdom members of the Committee of the Regions Official Journal L 130 , 12/05/2001 P. 0040 - 0040Council Decisionof 7 May 2001appointing two United Kingdom members of the Committee of the Regions(2001/369/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas two seats as members of the Committee of the Regions have become vacant following the resignation of Mr John BATTYE and Ms Jane HORE, notified to the Council on 3 April 2001,Having regard to the proposal from the United Kingdom Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Derek BODEN is hereby appointed a member of the Committee of the Regions in place of Mr John BATTYE and Ms Ruth BAGNALL is hereby appointed a member of the Committee of the Regions in place of Ms Jane HORE, for the remainder of their terms of office, which run until 25 January 2002.Done at Brussels, 7 May 2001.For the CouncilThe PresidentB. Ringholm(1) OJ L 28, 4.2.1998, p. 19.